USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC#:
DATE FILED: 6/3/2021

 

VALIOTIS & ASSOCIATES PLLC
ATTORNEYS AT LAW

June 2, 2021

VIA ECF

Judge Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Alexander Gomez v. Tra Di Noi, Corp. and 622 East 187" Street, LLC
Docket No. 1:21-cv-03122-AT

Judge Torres:

We represent Defendant 622 East 187" Street, LLC (“622 East 187°) in the above
referenced matter. We respectfully make this Letter-Motion for two issues.

First, to request a 30-day extension of time to file an answer to the complaint. The
complaint in this matter was served on 622 East 187 through the New York Department of State
on April 27, 2021. However our firm was only recently retained and we just received the complaint
today. Therefore, we respectfully request a 30-day extension of time so that we may properly
review the complaint, discuss same our client, and submit an appropriate response. This is 622
East 187’s first request for an extension of time and Plaintiff's counsel, Gabriel Levy, Esq., has
consented to our request.

Second, to request an adjournment of the Initial Pretrial Conference, which is currently
scheduled for June 15, 2021 at 10:00 a.m. We respectfully request that the conference be adjourned
to a time in late July to allow 622 East 187 time to serve its answer and to allow the parties time
to prepare and submit a joint letter prior to the conference. Again, this is 622 East 187’s first
request for an adjournment and Mr. Levy has consented to our request.

If you have any questions, please do not hesitate to contact me.

GRANTED. Defendants’ request for a 30-day extension of
time to answer or otherwise respond to the complaint is
GRANTED. The conference scheduled for June 15, 2021, is
ADJOURNED to July 22, 2021, at 10:40 a.m. By July 15,
2021, the parties shall submit their joint letter and proposed
case management plan.

NEW JERSEY OFFICE
SO ORDERED. 280 Marin Blvd.

Jersey City, New Jersey 07302

Dated: June 3. 2021 ANALISA TORRES _ Tel: (718) 267-0300
New York. New York United States District Judge ~iteply toFie Cahice

 

 
